Title: Remarks of the Weather [February 1768]
From: Washington, George
To: 




Feby. 1st. Mild, Still, & Warm.
 


2. Lowering Morning—but Wind Westwardly & clear afterwards.
 


3. Clear, & somewhat cool in the Morning. Cloudy afterwards.
 


4. Snowing all day; but not very fast. Towards Night it turnd to hail and then to Rain. Very little Wind.
 


5. Raining more or less till the Afternoon when it ceasd & became foggy & remaind Cloudy.
 


6. Cloudy & dull Morng. Clear Afterwds.
 


7. Gloomy Morning. Cloudy afternoon—and rainy Evening and Night.
 


8. Calm and Misty Morning & dull day.
 


9. Clear—calm—& warm Morning. Windy afternoon—from the westward.
 


10. Clear & fine day. Little wind.
 


11. Still and Lowering kind of a day wt. drops of Rain every now and then.
 


12. Dull Morning, & lowering Day but no Rain & very little Wind.
 



13. Cloudy Morning—but very pleasant Mid day & afternoon being clear with very little wind.
 


14. Raining more or less till the Afternoon when turnd to a kind of Mist. Winds changeable.
 


15. Heavy Morng. Rain abt. 8 Oclock & till 2 then Snow. Variable Winds.
 


16. Clear and pleasant with little Wind and that variable.
 


17. Very white Frost; Morning clear, & Still. Afternoon muddy with the Wind at So.
 


18. Lowering day with drops of Rain every now and then. Afternoon Misty with the Wind at No. Et.
 


19. Thick mist the whole day with very little wind.
 


20. Foggy & Misty Morng. Cloudy all day. Wind Southwardly in the Afternoon.
 


21. Quite warm—still—and tolerably clear.
 


22. Warm and Cloudy—with Showers of Rain and some Thunder. Wind fresh from the So. West &ca.
 


23. Rainy morning & Misty day, with but little wind.
 


24. Clear, & cool. Wind brisk from the North West.
 


25. Hard frost. Clear & cool, Wind at No. West in the Morning but calm & pleasant in the Afternoon.
 


26. Dull morng. Wind at So. Wt. and cool. Clear Noon & Muddy Sky in the Afternn.
 


27. Showery all day (misty Showers) & still.
 


28. Misty Showers with intervening Sun. Wind Southwardly & fresh.
 


29. Constant Rain from abt. 7 Oclock till three—then Snow with variable Wind from So. Wt. to No. Et. Westwardly.
